Title: From John Adams to the Baron Lynden van Blitterswyck, 8 April 1785
From: Adams, John
To: Blitterswyck, the Baron Lynden van


          
            Sir
            Auteuil near Paris April 8. 1785
          
          I take this Opportunity by Mr Bingham whom you once Saw at my House at the Hague to congratulate you on your agreable Situation in England as I entertain a pleasing Remembrance of those Social Hours We have heretofore passed together in Paris and the Hague, I cannot but cherrish a Hope of meeting you again in some Part of the World. Two months ago I thought it possible it might be in London and it is by no means certain that it will not be. Whether it is to be or not, I Should be very much obliged to you, if you would inform me, what are the Ceremonies of introducing a Minister to the King and Royal Family at St. James, and by whom he is introduced, and in what manner he is introduced to the Corps Diplomatique.
          with great Respect & sincere Esteem &c
        